Title: Horace Holley to James Madison, 2 February 1827
From: Holley, Horace
To: Madison, James


                        
                            
                                Sir.
                            
                            
                                
                                    Lexington, 
                                
                                 Feb. 2nd, 1827. 
                            
                                    Ky.
                                
                        
                        I am about to embark for Europe in the Spring, and mean to travel in England and
                            on the continent as a literary and philosophical inquirer. May I take the liberty to ask of you a letter to any one of
                            your acquaintance in London or Paris? Should it be agreeable to you to write, please to direct to me at this place, or at
                            New Orleans, where I shall be about the first of April. My respects to Mrs Madison. With the highest regard, yours, 
                        
                            
                                Horace Holley
                            
                        
                    